COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


CYROUS HEYDARIAN D/B/A U-PULL-IT,

                            Appellant,

v.

MARIA PIZARRO, INDIVIDUALLY
AND AS NEXT FRIEND OF SAMUEL
PIZARRO, A MINOR CHILD, 

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 
 
 § 


No. 08-10-00251-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas

(TC# 2008-4577)

MEMORANDUM OPINION

	Pending before the Court is an agreed motion to dismiss this appeal pursuant to a settlement
agreement.  The motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1). 
Costs of appeal are assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
February 23, 2011

Before Chew, C.J., McClure, and Rivera, JJ.